Levy, J.
In view of the allegation in paragraph 4 of the complaint, the first cause of action is sufficient. The situation is analogous to that presented in cases such as Hess v. Pawloski (274 U. S. 352), where a non-resident’s use of a State’s highway was treated as an implied consent to submit to the State’s jurisdiction for certain purposes. (See, also, Wuchter v. Pizzutti, 276 U. S. 13; Gilbert v. Burnstine, 255 N. Y. 348.) The motion to dismiss the first cause of action for failure to state cause of action is denied, with leave to answer within ten days from the service of a copy of this order, with notice of entry, upon payment of ten dollars costs within the same period.